 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Vernon Stuart Nash,                            No. CV-18-02986-PHX-RCC
10                 Petitioner,                      ORDER
11   v.
12   Charles L Ryan, et al.,
13                 Respondents.
14
15          On May 18, 2021, Magistrate Judge Bruce G. Macdonald issued a Report and
16   Recommendation (“R&R”) in which he recommended that the Court enter an order

17   denying Petitioner Vernon Stuart Nash’s Petition Under 28 U.S.C. § 2254 for a Writ of
18   Habeas Corpus by a Person in State Custody (Non-Death Penalty) (Doc. 12). (Doc. 20.)

19   Judge Macdonald notified the parties they had fourteen days from the date of the R&R to

20   file objections and an additional fourteen days to file a response. (Id. at 26.) No
21   objections were filed.
22          If neither party objects to a magistrate judge’s report and recommendation, the

23   District Court is not required to review the magistrate judge’s decision under any

24   specified standard of review. Thomas v. Arn, 474 U.S. 140, 150 (1985). However, the

25   statute guiding review of a magistrate judge’s recommendation “does not preclude further

26   review by the district judge, sua sponte or at the request of a party, under a de novo or
27   any other standard.” Id. at 154.
28          The Court has reviewed and considered the amended Petition (Doc. 12), Judge
 1   Macdonald’s screening order (Doc. 13), Respondent’s limited response (Doc. 17), and
 2   the R&R (Doc. 20). The Court finds the R&R well-reasoned and agrees with Judge
 3   Macdonald’s conclusions.
 4          Accordingly, IT IS ORDERED the R&R is ADOPTED (Doc. 20) and Plaintiff’s
 5   Petition Under 28 U.S.C. § 2241 for a Writ of Habeas Corpus by a Person in Federal
 6   Custody (Doc. 12) is DISMISSED WITH PREJUDICE. The Clerk of Court shall docket
 7   accordingly and close the case file in this matter.
 8          Pursuant to Rule 11(a) of the Rules Governing Section 2254 Cases, in the event
 9   Petitioner files an appeal, the Court declines to issue a certificate of appealability because
10   reasonable jurists would not find the Court’s ruling debatable. See Slack v. McDaniel, 529 U.S.
11   473, 484 (2000).
12          Dated this 13th day of July, 2021.
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                  -2-
